Snapshot - 1:13CR00215-001                                                                                                                           Page 1 of 2


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                      JORGE ARMANDO CHAVEZ                                          Criminal Number: 1:13CR00215-001
         AKA: George Armando Chavez, Jorge Chavez, George Chavez                    Defendant's Attorney: Richard Beshwate, Appointed
      THE DEFENDANT:
             admitted guilt to violation of charge      3 as alleged in the violation petition filed on 11/8/2019 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      See next page.

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 7/25/2016 .

             The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)     1 and 2 are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   1/27/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Dale A. Drozd, United States District Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   1/28/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                                     1/28/2020
Snapshot - 1:13CR00215-001                                                                                           Page 2 of 2


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation
      DEFENDANT: JORGE ARMANDO CHAVEZ AKA: George Armando Chavez, Jorge Chavez, George Chavez                   Page 2 of 2
      CASE NUMBER: 1:13CR00215-001

       Violation Number                      Nature of Violation                         Date Violation Ended
       Charge 3                              UNLAWFUL USE OF A CONTROLLED SUBSTANCE      October 17, 2019




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                     1/28/2020
